127 F.3d 1107
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Jerry Wayne GEORGE, Defendant-Appellant.
No. 97-35210.
United States Court of Appeals, Ninth Circuit.
Decided Oct. 27, 1997.Submitted October 20, 1997**

Appeal from the United States District Court for the District of Oregon Michael R. Hogan, Chief District Judge, Presiding
Before:  NELSON and KLEINFELD, Circuit Judges.


1
MEMORANDUM*


2
Federal prisoner Jerry Wayne George appeals pro se the district court's denial of his 28 U.S.C. § 2255 motion.  We affirm.


3
We reject George's contention that the district court erroneously construed his 28 U.S C. § 2241 petition as a 28 U.S.C. § 2255 motion.  See Tripati v. Henman, 843 F.2d 1160, 1162 (9th Cir.1938).


4
The district court properly rejected George's frivolous contention that the federal government lacked jurisdiction to prosecute him for narcotics offenses because he is a citizen of the "Sovereign State of Oregon."   See 18 U.S.C. § 3241;  United States v. Lorenzo, 995 F.2d 1448, 1456 (9th Cir.1993) (district court has criminal jurisdiction over Hawaiian residents who claim that they are citizens of the Sovereign Kingdom of Hawaii and not of the United States).

AFFIRMED.1


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4.  Accordingly, George's request for oral argument is denied


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 George's motions for judicial notice, for a "full record inquiry," and for appointment of counsel are denied